Kirby, J. This suit was brought by the improvement district to enforce the collection of assessments on the property of Mrs. Susie Miller, for grading and improving the streets of the town of Pulaski Heights. It will not be necessary to discuss any of the questions raised by appellant, since her appeal must be dismissed upon appellees’ motion. It appears that the decree from which the appeal was taken was rendered on February 5, 1913, and that the transcript of the record was not filed in the office of the clerk of this court until April 8, 1913, more than thirty days thereafter. It is the purpose of the law to avoid delay, and it provides for great dispatch in the enforcement of the collection of assessments for improvements. It requires that when an appeal is taken from a decree in favor of the board for the condemnation and sale of the land to pay the assessments that the transcript shall be filed in the office of the clerk of the Supreme Court within twenty days after the rendition of the decree appealed from. (Sec. 5706, Kirby’s Digest.) And, “No appeal shall be prosecuted from any decree after the expiration of the twenty days herein granted for filing the transcript in the clerk’s office of the Supreme Court.” (Sec. 5709, Kirby’s Digest.) These provisions of the statute are plain and mandatory, and, not having been complied with, and the transcript of the record lodged with the clerk of the Supreme Court within the time required, the appeal must be dismissed. Crandall v. Harrison, 105 Ark. 110. It is so ordered.